 1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
 2                                                                  EASTERN DISTRICT OF WASHINGTON




 3
                                                                     Jan 16, 2020
                                                                         SEAN F. MCAVOY, CLERK


 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    VICTOR A. CELLI, JR.,
                                                    NO: 2:19-CV-284-RMP
 8                              Plaintiff,
                                                    ORDER DISMISSING ACTION FOR
 9          v.                                      FAILURE TO COMPLY WITH
                                                    FILING FEE REQUIREMENTS
10    SPOKANE COUNTY JAIL and
      STATE OF WASHINGTON,
11
                                Defendant.
12

13         Plaintiff Victor A. Celli, Jr., filed a civil rights complaint pursuant to 42

14   U.S.C. § 1983 while a prisoner at Spokane County Detention Services. ECF No. 1.

15   On November 15, 2019, after being notified of Mr. Celli’s release from

16   incarceration to a residential address in Spokane, Washington, the Court instructed

17   Plaintiff to complete and file a new financial affidavit as required by 28 U.S.C. §

18   1915(a)(1), or to pay the applicable filing fee of $400.00 ($350.00 filing fee, plus

19   $50.00 administrative fee). ECF No. 7. Plaintiff was warned that failure to do

20   either within 30 days would result in the dismissal of this case. Id. Plaintiff did

21   not comply with these directives and has filed nothing further in this action.


     ORDER DISMISSING ACTION FOR FAILURE TO COMPLY WITH FILING
     FEE REQUIREMENTS -- 1
 1           Parties filing actions in the United States District Court are required to pay

 2   filing fees. 28 U.S.C. § 1914(a). An action may proceed without the immediate

 3   payment of a filing fee only upon the granting of in forma pauperis status. See 28

 4   U.S.C. § 1915. Failure to pay the statutory filing fee will result in dismissal of

 5   these actions without prejudice. See Olivares v. Marshall, 59 F.3d 109, 112 (9th

 6   Cir. 1995) (district court has authority to dismiss without prejudice prisoner

 7   complaint for failure to pay partial filing fee); In re Perroton, 958 F.2d 889, 890

 8   (9th Cir. 1992) (affirming dismissal of appeal of pro se litigant for failure to pay

 9   required filing fees).

10           Accordingly, IT IS ORDERED that this action is DISMISSED without

11   prejudice for failing to pay the filing fee or filing a properly completed Application

12   to Proceed In Forma Pauperis pursuant to 28 U.S.C. §§ 1914(a) and 1915(a).

13           IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

14   enter judgment, forward copies Plaintiff at the address provided and CLOSE the

15   file.

16           DATED January 16, 2020.

17
                                                  s/ Rosanna Malouf Peterson
18                                             ROSANNA MALOUF PETERSON
                                                  United States District Judge
19

20

21


     ORDER DISMISSING ACTION FOR FAILURE TO COMPLY WITH FILING
     FEE REQUIREMENTS -- 2
